ORDER

PER CURIAM.
Appellant, Kevin Hultz, appeals the judgment of conviction for statutory rape in the first degree, RSMo § 566.032 (1994), statutory sodomy in the first degree, RSMo § 566.062 (1994), and child molestation in the first degree, RSMo § 566.067 (1994), entered by the Circuit Court of Lewis County. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by substantial evidence and is not against the weight of the evidence, and no error of law appears. As we further find an extended opinion would serve no jurisprudential purpose, we affirm the trial court pursuant to Rule 30.25(b).